Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat et al. (US Pre-Grant Publication 2016/0292192) in view of Gupta (US Pre-Grant Publication 2018/0032550). 

As to claim 1, Bhagat teaches a system for providing extensibility and customization in an analytic applications environment, comprising: 
a computer including one or more processors, that provides access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants (see paragraph [0015]-[0016] and [0027]. Bhagat discusses how the system serves multiple tenants and stores data for multiple tenants. Paragraph [0050] discusses uploading data and applications to the system); 
wherein each tenant of the plurality of tenants is associated with a customer tenancy, and a customer schema for use in populating a data warehouse instance (see paragraph [0004], discussing the desire for multiple tenants to each have their own schemas. As noted in paragraphs [0016] and [0050], incoming records are associated with a customer schema);
wherein the system performs an extract, transform, load or other data pipeline or process in accordance with an analytic applications schema and/or the customer schema associated with a tenant, to receive data from the tenant's enterprise software application or data environment, for loading into a data warehouse instance (see paragraphs [0050]-[0052] for uploading data to the system from the client application to load data into the system); and 
Bhagat does not clearly teach: 
a semantic layer that enables use of custom semantic extensions to extend a packaged semantic model, and provide custom content at a presentation layer, wherein the semantic layer includes data defining the semantic model accessible using one or more semantic terms. 
Gupta teaches: 
a semantic layer that enables use of custom semantic extensions to extend a packaged semantic model, and provide custom content at a presentation layer (see paragraphs [0074]-[0075] and [0020]. Object models may be customized by individual tenants. This is stored and allows individual tenants to work with the modified object), 
wherein the semantic layer includes data defining the semantic model accessible using one or more semantic terms (see paragraphs [0074]-[0075]. The semantic model, or object metadata model, includes an initial data definition. This is accessible to the clients using fields and attributes, or semantic terms).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bhagat by the teachings of Gupta because Gupta gives more flexibility to the individual tenants of Bhagat by allowing them to customize objects. This will help users of Bhagat to change objects to suit their individual needs (see paragraph [0074]).  

As to claim 3, Bhagat as modified by Gupta teaches the system of claim 1, wherein the system supports multiple users in customizing or extending an analytic applications environment, including that each of a plurality of users can work on an instance of the semantic model, using one or more custom semantic extensions to provide modifications as extensions or customizations to the semantic model (see Gupta paragraphs [0074]-[0075]. Individual tenants, representing individual users, may customize or extend the data environment by modifying objects).  

As to claim 4, Bhagat as modified by Gupta teaches the system of claim 1, wherein customizations or extensions developed by the multiple users can then be promoted to a production environment (see Gupta paragraphs [0074]-[0075]. Customizations developed by each user may then be used by each user) .  

As to claim 5, Bhagat as modified teaches the system of claim 1, wherein the analytic applications environment is provided within a cloud environment (see Bhagat paragraph [0075]).

As to claims 6 and 11, see the rejection of claim 1. 
As to claims 8 and 13, see the rejection of claim 3. 
As to claims 9 and 14, see the rejection of claim 4. 
As to claims 10 and 15, see the rejection of claim 5. 

Claims 2, 7, 12, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagat et al. (US Pre-Grant Publication 2016/0292192) in view of Gupta (US Pre-Grant Publication 2018/0032550) in view of Allan et al. (US Pre-Grant Publication 2018/0052898). 

As to claim 2, Bhagat as modified by Gupta teaches the system of claim 1, wherein an extension wizard … enables the user to edit or create a customization branch to extend or customize the semantic model, wherein selection of a branch provides the user with an instance of the semantic model to work with and incorporate their particular customizations or extensions, which customizations or extensions can then be promoted to a production environment (see Gupta paragraphs [0074]-[0075]. A modification engine, or extension wizard, is provided to a user that enables the users to customize object models. The change made is a version specific to that tenant, and is thus an instance of the object model. These changes are then usable by the tenant). 
Bhagat as modified by Gupta does not teach: 
wherein an extension wizard provides instructions indicative of guided steps through customization and use of the custom semantic extensions and; 
Allan teaches: 
wherein an extension wizard provides instructions indicative of guided steps through customization and use of the custom semantic extensions (see Figures 37 and 38. As noted in paragraphs [0364]-[0370], the customer has an access to a GUI for semantic actions to perform on accessed data. This includes a wizard that tells the system how to process the accessed data); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bhagat by the teachings of Allan because Allan gives more flexibility to the individual tenants of Bhagat by allowing them to customize how to process data that is stored in the system. This will help users of Bhagat to process objects to suit their individual needs. 

As to claims 7 and 12, see the rejection of claim 2. 

As to claim 16, Bhagat as modified by Allan teaches the system of claim 2, wherein the branch operates as an atomic work unit and includes one or more customization steps associated with customization types and corresponding extensions, and wherein the extension wizard is data-aware and provides a preview of underlying data as the branch is customized (see Allan Figures 37 and 38 and paragraphs [0364]-[0370]. Allan shows multiple customization steps with different types, like Inlet, Product, Customer, and CubeDim, and recommendations for each type. Allan also shows a preview in the form of data being added in Figure 38).  

As to claim 17, Bhagat as modified by Gupta and Allan teaches the system of claim 2, wherein the customization branch is merged into the semantic model and wherein the semantic terms are business terms (see Gupta paragraphs [0074]-[0075]. The customization is merged into the model. Also see Allan Figure 38, where the terms are terms used in the tenant’s business database). 

As to claim 19, Bhagat as modified by Allan teaches the system of claim 2, wherein the extension wizard is configured to guide users in using the custom semantic extensions to extend or customize the semantic model through a definition of branches and steps, wherein different types of branches are associated with different extension wizards, and different versions of the semantic model are supported (see Allan Figures 37 and 38 and paragraphs [0364]-[0370]. Different recommendations are available for different types of branches, such as INLET, Product, Customer, and CubeDim. The user may select different options to include in a data model, thus the system supports different versions of a data model).   

As to claim 20, Bhagat as modified by Allan teaches the system of claim 2, wherein in response to a user specifying the branch to customize, the extension wizard presents a table of example data to a user and thereafter guides the user though customizing definitions or aggregations for use with the data (see Allan Figures 37 and 38 and paragraphs [0364]-[0370]. A table of example data is shown to a user to guide the user through customizing data). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagat et al. (US Pre-Grant Publication 2016/0292192) in view of Gupta (US Pre-Grant Publication 2018/0032550), in view of Allan et al. (US Pre-Grant Publication 2018/0052898), and further in view of Venkatasubramanian et al. (US Pre-Grant Publication 2011/0295793). 

As to claim 18, Bhagat as modified system of claim 2. 
Bhagat does not show wherein in response to immutable aspects of the semantic model being patched or updated, customizations provided as semantic extensions are retained, such that after the patch or update, the custom semantic extensions are replayed automatically.  
Venkatasubramanian teaches wherein in response to immutable aspects of the semantic model being patched or updated, customizations provided as semantic extensions are retained, such that after the patch or update, the custom semantic extensions are replayed automatically (see paragraph [0056]. When the logical, physical, and ETL metadata is updated, the Extender can invoke the individual customized implementations). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Bhagat by the teachings of Venkatasubramanian because Venkatasubramanian allows individual tenants of Bhagat to extend data as needed. This allows users to customize how maintain data in the data warehouse. This will help users of Bhagat to process objects to suit their individual needs. 

Response to Arguments
Applicant's arguments filed 6 September 2022 have been fully considered but they are not persuasive. 

Applicant argues that “the customization of object models in Gupta by modifying the metadata is not the same as a semantic layer that enables use of custom semantic extensions to extend a packaged semantic model wherein the semantic layer includes data defining the semantic model accessible using one or more semantic terms. That is, defining and customizing object models using metadata is not the same as defining the semantic model and making is accessible using one or more semantic terms. Metadata is not the same as or understandable like semantic terms. As such, Applicant submits that the configuration and operation in Gupta fails to enable use of custom semantic extensions, much less defining the semantic model accessible using one or more semantic terms (see also, present application, paragraphs [0127]-[0156]). Accordingly, enabling the use of custom semantic extensions to extend a packaged semantic model wherein the semantic layer includes data defining the semantic model accessible using one or more semantic terms, as recited in amended Claim 1, is not taught in Gupta (e.g., the modification of the object models of Gupta is not the same as defining the semantic model accessible using one or more semantic terms that enables use of custom semantic extensions as recited in Claim 1).”
In response to this argument, Examiner notes that the object model of Gupta includes meta information identifying fields and field information for a new database schema. Thus, the object model of Gupta appears to be functionally the same as a semantic model. The object model of Gupta is able to be extended by an individual tenant for a tenant specific object model. The object model is accessible using fields (see paragraph [0003]), which are semantic terms. The claims contain no definitions of a semantic model, semantic terms, or semantic layer that appear to distinguish from the object model of Gupta. 
Examiner additionally notes that Applicant’s specification can publish changes to the semantic model as metadata (see current specification paragraph [0142]). As such, because semantic terms may be stored as metadata, it appears as if changes to metadata for an object model can be “understandable like semantic terms.” 

Examiner notes that the amendments to claims 2, 7, and 12, and added claims 16-20 did not appear in the previously cited art of record and required the use of an additional reference as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152